The possession of intoxicating liquor for the purpose of sale is the offense; penalty assessed at confinement in the penitentiary for one year.
The indictment and the procedure, so far as shown by the record, appear regular. The record is before us without a statement of the facts heard upon the trial.
There are some criticisms of the charge of the court by way of exception, but, in the absence of the statement of facts, they cannot be appraised.
A bill of exception challenges the soundness of the ruling of the court in permitting inculpatory evidence upon the ground that it was obtained through an illegal search. The bill does not demonstrate that the evidence was improperly received, nor is it otherwise shown by the record. Moreover, in the absence of the evidence that was before the court, the bill would be insufficient to warrant a reversal.
Complaint is made of the remarks of state's counsel in his closing argument to the jury wherein he said: "Gentlemen of the Jury, you should convict in this case and in all cases where they transport liquor by the gallons."
In qualifying the bill, the court does not certify that the argument was made.
Finding no error, the judgment is affirmed.
Affirmed.
HAWKINS, J., not sitting. *Page 146